537 U.S. 996
ABDUR'RAHMANv.BELL, WARDEN.
No. 01-9094.
Supreme Court of United States.
October 24, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.


2
C. A. 6th Cir. [Certiorari granted, 535 U. S. 1016.] The parties are directed to file supplemental briefs addressing the following questions: "Did the Sixth Circuit have jurisdiction to review the District Court's order, dated November 27, 2001, transferring petitioner's Rule 60(b) motion to the Sixth Circuit pursuant to 28 U. S. C. § 1631? Does this Court have jurisdiction to review the Sixth Circuit's order, dated February 11, 2002, denying leave to file a second habeas corpus petition?" Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, October 31, 2002. Twenty copies of the briefs prepared under this Court's Rule 33.2 may be filed initially in order to meet the October 31 filing date. Rule 29.2 does not apply. Forty copies of the briefs prepared under Rule 33.1 are to be filed as soon as possible thereafter.